           Case 2:19-cv-02031-WBS-CKD Document 16 Filed 07/29/21 Page 1 of 2



1
     Karen L. Jacobsen - 125684
2    Brian P. Dolin - 182971
     JACOBSEN & McELROY PC
3    2401 American River Drive, Suite 100
     Sacramento, CA 95825
4
     Tel.    (916) 971-4100
5    Fax     (916) 971-4150
     E-Mail: kjacobsen@jacobsenmcelroy.com
6    bdolin@jacobsenmcelroy.com
7
     Attorneys for Defendant
8    COSTCO WHOLESALE CORPORATION

9
                                   UNITED STATES DISTRICT COURT
10
                                  EASTERN DISTRICT OF CALIFORNIA
11

12   LINA NOGUERAS,                                    Case No.: 2:19-cv-02031-WBS-CKD
13
                   Plaintiff,
14
            vs.                                        NOTICE OF SETTLEMENT AND
15                                                     STIPULATION AND ORDER TO
     COSTCO WHOLESALE                                  VACATE PRE-TRIAL CONFERENCE
16
     CORPORATION; and DOES 1 to 100,
17
                   Defendants.
18

19

20

21          Pursuant to Local Rule 160, the parties are pleased to report this matter has settled in
22   its entirety. The parties will prepare a written settlement agreement, which should be
23   executed in the next two weeks. Shortly thereafter, the parties will be filing a notice of
24   dismissal. In the interim, the parties request that the Court vacate the Pre-Trial Conference
25   set for August 2, 2021.
26   ///
27   ///
28   ///


                                                       -1-
                            NOTICE OF SETTLEMENT AND STIPULATION AND ORDER TO VACATE PRE-TRIAL CONFERENCE
                                                                               Case No.: 2:19-cv-02031-WBS-CKD
          Case 2:19-cv-02031-WBS-CKD Document 16 Filed 07/29/21 Page 2 of 2


     DATED: July 28, 2021                        LAW OFFICES OF ALAN M. LASKIN
1

2                                                            /s/ Amanda Schuchhardt
                                                 By:
3                                                        Amanda Schuchhardt
                                                         L/O of Alan M. Laskin
4                                                        1810 S Street
                                                         Sacramento, CA 95811
5
                                                         Tel: (916)329-9010
6
                                                         Fax: (916)442-0444
                                                         aschuchhardt@laskinlaw.com
7                                                        Counsel for Plaintiff, LINA NOGUERAS

8
     DATED: July 28, 2021                        JACOBSEN & McELROY PC
9

10
                                                             /s/ Brian P. Dolin
                                                 By:
11                                                       Karen L. Jacobsen
                                                         Brian P. Dolin
12                                                       Jacobsen & McElroy PC
                                                         2401 American River Drive, Suite 100
13
                                                         Sacramento, CA 95825
14                                                       Telephone: 916-971-4100
                                                         Fax: 916-971-4150
15                                                       kjacobsen@jacobsenmcelroy.com
                                                         bdolin@jacobsenmcelroy.com
16                                                       Counsel for Defendant, COSTCO
                                                         WHOLESALE CORPORATION
17

18
     IT IS SO ORDERED:
19

20                The Pre-Trial Conference date of August 2, 2021 and Trial date of October 19,

21   2021 are VACATED. A Status Conference Re Settlement is set for August 30, 2021 at

22   1:30 P.M. before Senior Judge William B. Shubb, and shall be automatically vacated upon

23   the submission of a stipulated dismissal by the parties. A Joint Status Report shall be filed no

24   later than August 23, 2021 if the dismissal has not been filed by that date.

25   Dated: July 28, 2021
26

27

28



                                                       -2-
                           NOTICE OF SETTLEMENT AND STIPULATION AND ORDER TO VACATE PRE-TRIAL CONFERENCE
                                                                              Case No.: 2:19-cv-02031-WBS-CKD
